So Se ND HN BF WH YP

NO Ye NY YY KY YP KH BP KR Be Be He em ee ee i
oO ND MA FW NY YF DO Oo HAD NH BP Ww KF SS

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE e); Le
Fu

UNITED STATES OF AMERICA, | NO. CR13-365RAJ
Plaintiff ORDER CONTINUING TERMS OF
SUPERVISION
V.
MARK BRIAN VERHUL,

Defendant.

 

The Court, having considered the parties’ arguments and submissions, HEREBY
ORDERS that the terms of supervised release continue in full effect.

. Gt
DATED this day of CLL

RICHARD A. JONES
UNITED STATES DISTRIZT FUDGE

Order Continuing Terms of Supervision UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

(United States v . Verhul, CR13-365RAJ) - | 5020

SEATTLE, WASHINGTON 98101
(206) 553-7970
